DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.

Response to Amendment
Previously, claims 1-4, 9 and 22 were pending. The current amendment has cancelled claim 9 and added new claims 29 and 30. Thus, claims 1-4, 22, and 29-30 are pending and considered in the present Office action.

In view of the amendments, the rejections of the claims over Wei, and the rejections of the claims over Zhang, have been withdrawn. However, a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to Wei are moot as this reference is no longer used in the rejection.

Applicant arguments with respect to Zhang are not persuasive for the reasons detailed below. Applicant argues Zhang does not teach a single example having each of the claimed properties; applicant notes that Sample A does not teach the shrinkage recitation or the claimed puncture strength. This argument is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). That is, the claimed ranges are disclosed in the broader disclosure, as detailed in the new rejection, and are obvious in light of various section of the MPEP, as highlighted below. For example, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See also, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 
Applicant’s arguments with respect to charge capacity are also not persuasive because the claimed recitation is considered a property of the membrane when used in a battery. As highlighted by various sections of the MPEP (below), this property is inherent/expected.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed limitation “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The claimed and prior art products (i.e., membrane) are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. Thus, the claimed properties or functions of the membrane (i.e., charge capacity of at least 108.64 mAh/g) are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. To be clear, the rational for inherency lies in the fact that the claimed and prior art products are identical; thus, the claimed and prior art products are presumed to have the same properties or functions, as claimed. Further, "[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the claimed limitation of “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The prior art teaches the identical chemical structure as described in the rejection. Thus, the property applicant discloses and/or claims (i.e., charge capacity of at least 108.64 mAh/g) is necessarily present. 
Regarding applicant’s arguments with respect to electrical resistance, Zhang does mention electrical resistance in para. [0259]. The teachings of Zhang, and those found in a secondary reference, make claim 29 obvious. 

Claim Interpretation
With respect to the claimed “charge capacity” recitation, the claims are interpreted as set forth on page 4 of the Final Office action (22 April 2021), i.e., the claimed recitation is a property of the battery.

Claim Rejections - 35 USC § 112
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 3 to 0.5 ohm-cm3. The instant disclosure does not appear to disclose values below 0.5 ohm-cm2, as claimed. Thus, the claim recites new matter.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 is indefinite because the numerical value (0.7) requires units (e.g., ohm-cm2 as found in Table 1 of the instant disclosure).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 22, and 30 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (US 2011/022348, of record), hereinafter Zhang.
Regarding Claim 1, Zhang teaches a single ply membrane comprising: a dry-stretched, microporous polymer film with substantially round shaped pores (para. 2 - 700 kg/cm2 (see e.g., para. [0321] and claim 7, which discloses at least 300 kg/cm2, or 350 kg/cm2 to 800 kg/cm2, see e.g., Table III, both overlap with the claimed range), a machine direction (MD) tensile strength in a range of 700 kg/cm2 - 1000 kg/cm2 (see e.g., Table III which discloses 500 kg/cm2 to 1500 kg/cm2), a JIS Gurley from 28 seconds to 65 seconds (see e.g., para. [0248], which teaches less than 100sec/100cc or 12 sec/100cc to 80/100cc, and Table III which teaches 1-100 sec/100cc), a transverse direction (TD) shrinkage @ 90 °C for 1 hour is from 0.1 % to 0.2 % (see e.g., para. [0151], Table II and text underneath, para. [0286], and claim 8, where the shrinkage is less than 2% or less than 1%), and wherein when the membrane is utilized in a rechargeable battery, see e.g., para. [0243], [0256], [0263].
Regarding Claim 30, Zhang teaches the puncture strength is greater than 300 gf, see e.g., paras. [0263], and [0247].
All of the prior art ranges (detailed above in the rejection of claims 1 and 30) either overlap with the claimed range or are close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See also, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. When there is a design need or market pressure to solve a problem (i.e., improve, modify or enhance physical attributes for better performance, see e.g., para. [0007]) and there are a finite number of identified, predictable solutions (disclosed prior art ranges), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. MPEP 2144.05, II., B.
The charge capacity recitation is considered a property of the membrane when used in a battery. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed limitation “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The claimed and prior art products (i.e., membrane) are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. Thus, the claimed properties or functions of the membrane (i.e., charge capacity of at least 108.64 mAh/g) are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. To be clear, the rational for inherency lies in the fact that the claimed and prior art products are identical; thus, the claimed and prior art products are presumed to have the same properties or functions, as claimed. Further, "[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the claimed limitation of “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The prior art teaches the identical chemical structure as described in the rejection. Thus, the property applicant discloses and/or claims (i.e., charge capacity of at least 108.64 mAh/g) is necessarily present. 
Regarding Claims 1 and 2, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “dry stretched” in claim 1, “biaxial stretching including….” in claim 2. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Nonetheless, Zhang discloses the film being made by a method of dry stretching including at least one of: biaxial stretching including a machine direction stretch and a transverse direction stretch with a simultaneous controlled machine direction relax, simultaneous or sequential machine 
Regarding Claim 3, Zhang discloses the membrane comprises a polymer of the microporous polymer film being at least one of a semi- crystalline polymer and a semi-crystalline polymer having a crystallinity in the range of 20%-80%, see e.g., para. [0116].28  
Regarding Claim 4, Zhang discloses the membrane comprise a polymer of the microporous polymer film being selected from the group consisting of polyolefins, fluorocarbons, polyamides, polyesters, polyacetals (or polyoxymethylenes), polysulfides, polyvinyl alcohols, co-polymers thereof, and combinations thereof, see e.g., para. [0116].28 
Regarding Claim 22, Zhang discloses a device being a battery, cell, or system (i.e., electrochemical storage device, batteries, cells, fuel cell, etc.) having the claimed membrane, see e.g., paras. [0106], [0256], [0263].

Claim 29 is rejected under 35 U.S.C. 103 as obvious over Zhang in view of Pekala (US 2012/0145468), hereinafter Pekala.
Regarding Claim 29, Zhang teaches high discharge rate requires free mobility of ionic species; the mobility of ionic species is typically measured as electrical resistance (ER), or MacMullen number. Further, Zhang further teaches it is desirable to not decrease ion mobility (or increase the electrical resistance) across the separator. See e.g., para. [0259]. The teachings of Zhang suggest electrical resistance should not be 2 to about 2 ohm-cm2, which overlap with the claimed range or are close, see e.g., Tables 4 and 5. It would be obvious to one having ordinary skill in the art to utilize resistance values in the range of 0.7 or less ensure ionic mobility across the separator is maintained (or increased) so that high discharge rates may be obtained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729